 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     LIODAM GONZALEZ
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00201-DAD-BAM
10
                         Plaintiff
11
      LIODAM GONZALEZ,
12
                         Defendants.
13
                                                        STIPULATION AND ORDER TO
14                                                      CONTINUE STATUS CONFERENCE
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
     A. MCAULIFFE, UNITED STATES MAGISTRATE JUDGE; AND THOMAS NEWMAN,
17   ASSISTANT UNITED STATES ATTORNEY:
18
            COMES NOW Defendant, LIODAM GONZALEZ, by and through his attorney of
19
     record, EMILY DELEON, hereby requesting that the Status Conference currently set for
20
     Monday, December 9, 2019 be continued to February 24, 2019 at 1 p.m. The defense has
21
     additional discovery to review and the Government expects to have a plea agreement to the
22
     defense in the coming weeks. The parties believe that at the upcoming status hearing the defense
23
     would be requesting additional time to review the discovery and to evaluate any plea offer.
24
            For those reasons, the parties agree that that the ends of justice is served by continuing the
25
     case as set forth above, outweigh the best interest of the public and the defendants in a speedy
26
     trial, including by providing for continuity of counsel, and reasonable time necessary for effective
27
     trial preparation. Counsel for defendant believes that failure to grant the above-requested
28
                                                       1
 1   continuance would deny the reasonable time necessary for effective preparation, taking into

 2   account the exercise of due diligence.

 3
     IT IS SO STIPULATED.
 4                                                                Respectfully Submitted,
     DATED: 12/5/2019                                             /s/ Emily Deleon______
 5                                                                EMILY DELON
                                                                  Attorney for Defendant
 6
                                                                  LIODAM GONZALEZ
 7

 8   DATED: 12/5/2019                                             /s/Thomas Newman____
                                                                  THOMAS NEWMAN
 9                                                                Assistant U.S. Attorney
10

11

12                                                ORDER
13
            IT IS SO ORDERED that the 1st Status Conference is continued from December 9, 2019
14
     to February 24, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe.
15
            IT IS FURTHER ORDERED THAT the period of time from December 9, 2019 through
16
     February 24, 2019, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
17

18   3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at

19   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
20   such action outweigh the best interest of the public and the defendant in a speedy trial.
21

22   IT IS SO ORDERED.

23      Dated:     December 5, 2019                            /s/ Barbara   A. McAuliffe            _
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        2
